Title: From Thomas Jefferson to John Quincy Adams, 30 March 1826
From: Jefferson, Thomas
To: Adams, John Quincy


Dear Sir
Monticello
Mar. 30. 26.
I am thankful for the very interesting message and documents of which you have been so kind as to send me a copy, and will state my recollections as to the particular passage of the message to which you ask my attention. on the conclusion of peace, Congress, sensible of their right to assume independance, would not condescend to ask it’s acknolegement from other nations, yet were willing, by some of the ordinary international transactions to recieve what would imply that acknolegement. they appointed Commissioners therefore to propose treaties of commerce with the principal nations of Europe. I was then a member of Congress, was of the Committee appointed to prepare instructions for the Commissioners, was, as you suppose, the draughtsman of those actually agreed to, and was joined with your father & Dr Franklin to carry them into execution. but the stipulations, making part of those instructions which respect privateering, blockades, contraband and freedom of the fisheries, were not original conceptions of mine. they had before been suggested by Dr Franklin, in some paper of his in possession of the public, and had, I think been recommended in some letter of his to Congress. I happen only to have been the inserter of them in the first public act which gave them the sanction of a public authority. we accordingly proposed our projets of treaties, containing these stipulations, to the principal governments of Europe. but we were then just emerged from a subordinate condition, the nations has as yet known nothing of us, and had not yet reflected on the relations which it might be their interest to establish with us. most of them therefore listened to our propositions with coyness & reserve, old Frederic only closing with us without hesitation. the negotiator of Portugal indeed, signed a treaty with us, which his government did not ratify, and Tuscany was near a final agreement. becoming sensible however ourselves that we should do nothing with the greater powers, we thought it better not to hamper our country with engagements to those of less significance and suffered our powers to expire without closing any other negociation. Austria soon after became desirous of a treaty with us, and her Ambassador pressed it often on me. but our commerce with her being no object, I evaded his repeated invitations. had these governments been then apprised of the station we should so soon occupy among nations, all I believe would have met us promptly & with frankness these principles would then have been established with all, and from being the Conventional law with us alone, would have slided into their engagements with one another and become general. these are the facts within my recollection. they have not yet got into written history. but their adoption by our Southern brethren will bring them into observance, & make them, what they should be, a part of the law of the world, and of the reformation of principles for which they will be indebted to us. I pray you to accept the homage of my friendly and high consideration.Th: Jefferson